Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 was filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,776,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar on 9/28/2021.

The application has been amended as follows: 


	In claim 19:
Replace, in the preamble, “further comprising:” with “embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:

//End of Amendment

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art appears to teach or suggest, in combination with the other recited features:
sequencing the plurality of rows into:
	a first sequence based on a first criteria; and
a second sequence based on a second criteria;
determining to store a first set of the plurality of rows in a first block of a first storage unit in accordance with the first sequence;
determining to store a second set of the plurality of rows in a first block of a second storage unit in accordance with a second sequence;
determining to store, in the first block of the second storage unit, a block identification of the first block of the first storage unit and the row identification for each row of the first set of the plurality of rows;
determining to store, in the first block of the first storage unit, a block identification of the first block of the second storage unit and the row identification for 20each row of the second set of the plurality of rows;
receiving a search criteria input for data stored in the first data storage unit and the second data storage unit, wherein the search criteria input is associated with the first criteria;
determining to search the first data storage unit based on the 25search criteria input;
determining that data stored in the first block of the first data storage unit is inaccessible;
re-creating the first set of the plurality of rows of the first block of the first storage unit using information stored in the second storage unit;
While the cited prior art teaches:
Lubbers US 2005/0223156
Database rows may be stored across multiple storage units [Fig. 11]
Inaccessible blocks may be recreated using parity information and accessible blocks [Fig. 12]
	
	Fish US 7,788,225
	Replicating data in multiple locations for availability and redundancy [C1, L17-38]
	Accessing tabled data from a database using a key or column [C4, L46-55]
	Synced tables in which rows are sequenced the same way [Tables 3-4]

	Shuma US 7,519,637
Database rows may be sorted to provide improved I/O performance [C1, L20-48]
Ordering rows using a key for optimized retrieval performance [C2, L54 to C3, L21]

Cowling US 2016/0092124

Not necessary to store data blocks in a replica extent in the same order
0109
Reconstructing in-memory indices for an extent from failure

 
Stefanowicz US 2016/0147470
0029
Writing data blocks in a different order allows faster reads from tape

 
Ouyang US 2020/0371884
CLM8
New copy of an object may be ordered differently than the source


However, while the cited prior art indicates that storing database rows across a plurality of storage units and storing rows in a particular sequence for performance reasons was known, none of the cited prior art appears to teach or suggest the particular combination of above features, which describe a particular method of supporting access to a set of rows stored in a first storage unit using row IDs and block IDs stored in a second storage unit to recreate the set of rows in case the block is inaccessible, where each storage unit stores the rows in a sequence based on different criteria, such as depicted in [DRW, Fig. 3B].
None of the cited prior art appears to teach or suggest specifically storing the row ID and a block ID of each row stored in one storage unit in a second storage unit, where the rows stored on the second storage unit are sequenced according to different criteria than the rows stored in the first storage unit, to support the claimed function of recreating the set of rows of the inaccessible block. 

	Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136